IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2017-CA-00548-COA

CLIFFORD C. FRISBY AND OASIS REAL                                     APPELLANTS
ESTATE INVESTMENT, INC.

v.

FERRELL “BJ” WARDEN                                                      APPELLEE


DATE OF JUDGMENT:                        10/04/2016
TRIAL JUDGE:                             HON. JENNIFER T. SCHLOEGEL
COURT FROM WHICH APPEALED:               HARRISON COUNTY CHANCERY COURT,
                                         FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANTS:                 MICHAEL JOSEPH YENTZEN
ATTORNEYS FOR APPELLEE:                  JAMES F. THOMPSON
                                         WILLIAM W. DREHER JR.
NATURE OF THE CASE:                      CIVIL - CONTRACT
DISPOSITION:                             AFFIRMED - 05/08/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., FAIR AND GREENLEE, JJ.

       GREENLEE, J., FOR THE COURT:

¶1.    Clifford C. Frisby appeals from the Harrison County Chancery Court’s finding that

three handwritten documents were enforceable contracts between Frisby and Ferrell Warden

for the sale of a home to Warden. The documents provided for credit toward the purchase

price of the property in exchange for work performed by Warden. The chancellor ordered

specific performance by Frisby and that Warden pay the remaining amount owed. Finding

no error, we affirm.

                       FACTS AND PROCEDURAL HISTORY
¶2.    Oasis Real Estate Investment, Inc. is a Mississippi Corporation. Frisby is its president

and owner.1 In June 2010, Frisby acquired the property through a quitclaim deed from

Michael Neill. In 2011, Frisby allowed Warden to move into this property. On February 9,

2015, Frisby filed an eviction action against Warden in justice court. On March 19, 2015, in

response to the eviction action, Warden filed a “Petition To Enforce Purchase Contract and

Stay Proceedings” against Frisby and Oasis in chancery court. Warden sought enforcement

of three handwritten contracts between himself and Frisby for purchase of the property. In

support of his petition, Warden attached three handwritten documents that were apparently

signed by both parties. The documents detailed work that Warden performed for Frisby, and

indicated that Warden’s work would count toward the $24,000 purchase price of the

property.2 Warden also sought a stay of the justice court eviction proceedings during the

pendency of the chancery court proceedings.

¶3.    On May 12, 2015, Frisby answered Warden’s petition with a motion to dismiss, a

motion to deny stay of eviction, and a counterclaim for fraud alleging that his signatures on

the agreements were forgeries. He further requested monetary damages for fraud, slander of

title, and attorney’s fees. On July 15, 2015, the chancellor heard Frisby’s motion to dismiss

and motion to deny stay of eviction, ultimately denying both of Frisby’s motions. The



       1
         The chancellor treated Frisby and Oasis as one entity. In her judgment, the
chancellor explained that Frisby is the owner of Oasis and referred to Frisby and Oasis
collectively “hereinafter” as “Defendant” or “Mr. Frisby.” This determination was not
appealed. Therefore, for the purpose of this appeal Frisby and Oasis are referred to
collectively as “Frisby.”
       2
           These agreements were dated April 1, 2011, October 22, 2013, and January 2, 2014.

                                              2
chancellor also transferred the justice court eviction action and consolidated it with Warden’s

enforcement-of-contract action in the chancery court.

¶4.    On August 2, 2016, and September 8, 2016, the chancellor held a hearing on the

consolidated matter. Warden introduced duplicates of the three alleged contracts and called

four witnesses, including Frisby as an adverse witness. Frisby called six witnesses, including

an expert in forensic document examination. At the close of the testimony, the chancellor

verbally ordered Frisby to specifically perform on the three contracts and ordered Warden,

based on the amounts previously paid pursuant to the contracts, to pay $11,300 as full and

final payment toward the purchase price of the property. A final judgment reflecting her

verbal order was entered on October 4, 2016. Aggrieved, Frisby filed an unsuccessful motion

for reconsideration and to set aside the judgment.

¶5.    Frisby timely appeals from the final judgment and denial of his motion for

reconsideration. Frisby raises five issues: (1) whether the chancellor erred in allowing

duplicates of the handwritten documents into evidence; (2) whether the chancellor erred in

placing the burden of proof on Frisby to prove his fraud allegation; (3) whether Warden

carried his burden of proof; (4) whether the chancellor erred in finding that Warden

detrimentally relied on Frisby’s promise; and (5) whether Frisby presented sufficient

evidence to prevail on his fraud claim.

                                STANDARD OF REVIEW

¶6.    This Court employs a limited standard of review in reviewing a chancellor’s decision.

Reddell v. Reddell, 696 So. 2d 287, 288 (Miss. 1997). Thus, the chancellor’s findings of fact



                                              3
will not be disturbed upon review unless they were manifestly wrong, clearly erroneous, or

the chancellor applied the wrong legal standard. Powell v. Meyer, 203 So. 3d 648, 652 (¶16)

(Miss. Ct. App. 2016). Further, the “standard of review for the trial court’s admission or

suppression of evidence, including expert testimony, is abuse of discretion.” Tunica Cty. v.

Matthews, 926 So. 2d 209, 212 (¶5) (Miss. 2006). Questions of law, however, are reviewed

de novo. Tillman v. Mitchell, 73 So. 3d 556, 558 (¶8) (Miss. Ct. App. 2011).

                                       DISCUSSION

       I.     Whether the chancellor erred in admitting the handwritten
              agreements into evidence.

¶7.    Frisby asserts that the chancellor improperly admitted the disputed handwritten

contracts into evidence. According to Frisby, these documents were duplicates of original

handwritten documents that he never signed. Therefore, he argues that pursuant to

Mississippi Rules of Evidence 1002 and 1003, the duplicates were inadmissible because

there was a genuine question as to their authenticity. In response, Warden asserts Frisby has

offered nothing to show that the chancellor abused her discretion nor that any substantial

right has been affected. A review of the record indicates that the chancellor, in denying

Frisby’s motion for reconsideration, explained the handwritten contracts were admitted into

evidence pursuant to Mississippi Rule of Evidence 1004(c). We find this determination was

not manifest error.

¶8.    Frisby correctly asserts that pursuant to Rule 1002, known as the best-evidence rule,

an original writing is generally required to prove its contents. Further, pursuant to Rule 1003,

Frisby correctly asserts that a duplicate cannot be admitted when a genuine issue has been


                                               4
raised about the original’s authenticity. However, an exception to the best-evidence rule

exists when the party against whom the original would be offered had control of the original,

received notice that the original would be subject to proof at trial, and failed to produce the

original at trial. M.R.E. 1004(c).

¶9.    In the present case, Warden introduced duplicates of three handwritten documents into

evidence in support of his complaint for specific performance. Frisby initially objected to

their introduction, but allowed them to be introduced “for the purpose of this hearing,” while

still contesting their authenticity. Thus, the hearing proceeded to determine the authenticity

of the alleged contracts, with both parties presenting multiple witnesses.

¶10.   During the hearing, Frisby testified as an adverse witness and explained that he had

never seen the three alleged contracts before and that Warden had never been to his office.

However, Warden testified that he drafted all three of the handwritten documents “so that

[he] could have some kind of documentation on a deal [they] had on the house.” Further,

Warden testified that while he originally had the original documents, he met Frisby at

Frisby’s office, where Frisby made copies of the documents and retained the originals, and

gave Warden copies. Michael Neill, the previous owner of the property, also testified for

Warden. He testified that he deeded the property to Frisby in 2010, and that when he spoke

with Warden in 2011 or early 2012, Warden said he was buying the house from Frisby and

“doing odd jobs” to pay off the house. Further, Neill testified that he saw Frisby sign a

document in 2014, but that he did not know the document’s purpose. Neill later testified that

he had overheard Frisby and Warden discussing ownership of the house for labor.



                                              5
¶11.   As previously mentioned, the admission or suppression of evidence is within the

discretion of the trial judge and will not be reversed absent an abuse of discretion. Tunica

Cty., 926 So. 2d at 212 (¶5). Further, “the chancellor sits as the fact finder and is the sole

judge of the credibility of a witness when resolving factual disputes.” Stokes v. Campbell,

794 So. 2d 1045, 1048 (¶11) (Miss. Ct. App. 2001). As such, it was the chancellor’s job as

trier of fact to determine which version she found more credible. LeBlanc v. Andrews, 931
So. 2d 683, 689 (¶19) (Miss. Ct. App. 2006). The chancellor, after hearing all the evidence,

accepted Warden’s testimony as the most credible, admitting the duplicates pursuant to Rule

1004(c). Because there was substantial credible evidence in the record to support the

chancellor’s finding, this Court must accept them. Accordingly, this issue is without merit.

       II.    Whether the chancellor incorrectly placed the burden of proof of
              the fraud allegations on Frisby.

¶12.   Next, Frisby argues that the chancellor erroneously presumed that the disputed

documents were authentic, which incorrectly shifted the burden to Frisby to prove his fraud

claim by clear and convincing evidence. However, a review of the record indicates that the

chancellor, after hearing evidence by both parties, found that the contracts were valid and

enforceable and that Frisby failed to establish that the signatures were a product of fraud.

¶13.   Although Frisby is correct that “under Mississippi law . . . the burden of proof rests

on the claimant,” the record reveals that Frisby, as part of his answer to Warden’s petition

to enforce the contracts, asserted a counterclaim for fraud, alleging that Warden forged

Frisby’s name on the three contracts. A claim of “fraud has to be clearly alleged, and, on

hearing, there is a presumption against fraud, and the facts and circumstances relied upon


                                              6
and alleged must be proved by clear and convincing evidence.” Clement v. R. L. Burns Corp.,

373 So. 2d 790, 795 (Miss. 1979) (emphasis added). Therefore, while Warden had a burden

to prove the contracts were enforceable, Frisby, as the counterclaimant, had the burden to

prove his counterclaim of fraud by clear and convincing evidence to overcome the

presumption against fraud.

¶14.   The chancellor, ruling from the bench, explained that “looking to the contents of the

contracts, they are clearly contracts for the sale and purchase of land.” Additionally, the

chancellor found that all three contracts identified the property for sale by address and “made

it clear that it was the parties’ intent for the subject property to be purchased.” Moreover, the

chancellor, interpreting the contracts, stated that “it only appears that Mr. Warden . . .

intended to perform and Mr. Frisby intended to accept the work in exchange for irregular

installment payments towards the purchase price of the home.”

¶15.   Further, prior to her discussion of the contracts’ validity, the chancellor explained that

Frisby’s “expert’s opinion [did] not leave the court with a firm conviction that the signatures

were forged by the plaintiff.” Moreover, the chancellor explained that testimony from two

witnesses, Neill and Brandon Wooldridge, evidenced the authenticity of the signatures.

Therefore, the chancellor found that Frisby had failed to overcome the presumption against

fraud. Having reviewed the record, it is clear that the chancellor understood the burdens

required by each party. Therefore, this issue is without merit.

       III.   Whether Warden carried his burden of proof.

¶16.   Next, Frisby asserts that Warden failed to carry his burden of proof during trial



                                               7
because he could not prove his case by a preponderance of the evidence. However, in his

brief, he does not cite any supporting law or any evidence to support the assignment of error.

Rather, he only reasserts the issues previously argued in his brief. It is a well-established

axiom of law that “[i]n the absence of meaningful argument and citation of authority, an

appellate court generally will not consider an assignment of error.” Doss v. Claiborne Cty.

Bd. of Supervisors, 230 So. 3d 1100, 1104 (¶10) (Miss. Ct. App. 2017) (quoting Randolph

v. State, 852 So. 2d 547, 558 (¶29) (Miss. 2002)); see M.R.A.P. 28(a)(9); Satterfield v. State,

158 So. 3d 380, 383 (¶6) (Miss. Ct. App. 2015) (“An appellant cannot give cursory treatment

to an issue and expect this Court to uncover a basis for the claims, either in the record or in

the law.”). Thus, having addressed Frisby’s previous issues and finding that no further

meaningful argument has been made to support the contention that Warden failed to carry

his burden of proof, we find that Frisby has waived this issue on appeal.

       IV.    Whether the chancellor erred in finding that Warden detrimentally
              relied on Frisby’s promise.

¶17.   Next, Frisby argues that the chancellor erred in alternatively finding that Warden

detrimentally relied on Frisby’s promise to accept work in exchange for the purchase of the

home. Frisby contends that the evidence and testimony offered at trial showed by a

preponderance of the evidence that Warden traced Frisby’s signature on the contracts and

therefore Warden had unclean hands and was not entitled to equitable relief. In support of

this contention, Frisby cites to the testimony of his expert and discredits Wooldridge’s

testimony, which according to Frisby, was biased and contrary to the evidence.

¶18.   Frisby is correct that detrimental reliance is an equitable principle and cannot be


                                              8
awarded to a party with unclean hands. See Houston v. Willis, 24 So. 3d 412, 421 (¶31)

(Miss. Ct. App. 2009) (“It is well established that those seeking relief in equity must come

to court with clean hands; the failure to do so may result in the refusal by the court to grant

a remedy.”). However, his argument is based on disputed questions of fact, which are left to

the sound discretion of the chancellor. See Carter v. Carter, 735 So. 2d 1109, 1114 (¶18)

(Miss. Ct. App. 1999). Moreover, “[t]he chancellor, by [her] presence in the courtroom, is

best equipped to listen to the witnesses, observe their demeanor, and determine the credibility

of the witnesses and what weight ought to be ascribed to the evidence given by those

witnesses.” Id. at (¶19).

¶19.   In the present case, the chancellor, after hearing evidence and testimony by both

parties, found that Warden’s detrimental reliance was evidenced by his continued work for

Frisby, the series of contracts showing the value of work performed, and Warden’s own

improvements to the property, which had been made uninhabitable by Hurricane Katrina.

Furthermore, the chancellor explained that she was not persuaded by Frisby’s expert’s

testimony. She explained that although Frisby’s expert opined that the signatures were

“probably” unnatural, this “did not leave the court with a firm conviction that the signatures

were forged by [Warden].” Finding that there was substantial credible evidence in the record

to support the chancellor’s decision, we cannot find that it was manifestly in error.

       V.     Whether Frisby presented sufficient evidence to prevail on his
              fraud claim.

¶20.   Frisby asserts that he presented sufficient evidence to prevail on his fraud claim

because his expert’s conclusion that the signatures were “probably” traced was sufficient to


                                              9
prove his claim by clear and convincing evidence. In support of this assertion, Frisby cites

to a publication by Sandra Ramsey Lines, titled Legal Terms for Expressing Conclusions in

Court, arguing that “[a]lthough the expert could have or . . . perhaps should have reached a

more certain conclusion [regarding the traced signatures], his ‘probable’ conclusion is

sufficient to meet the civil burden of preponderance of the evidence.” However, a

preponderance of the evidence standard is a lesser standard than the well-established clear

and convincing evidence standard required to prove fraud. See Cotton v. McConnell, 435 So.
2d 683, 685 (Miss. 1983) (“[I]t is well established in this state that before a plaintiff may

prevail on a charge of fraud, he must prove fraud by clear and convincing evidence.”). Clear

and convincing evidence has been defined as:

       [T]hat weight of proof which produces in the mind of the trier of fact a firm
       belief or conviction as to the truth of the allegations sought to be established,
       evidence so clear, direct[,] and weighty and convincing as to enable the fact
       finder to come to a clear conviction, without hesitancy, of the truth of the
       precise facts of the case.

Moran v. Fairley, 919 So. 2d 969, 975 (¶24) (Miss. Ct. App. 2005).

¶21.   During the hearing on September 9, the chancellor explained that the expert’s opinion

“[did] not leave the court with a firm conviction that the signatures were forged.” The

chancellor further explained that although the expert’s report clearly indicated that he

compared the signature from the contracts and Frisby’s signature, his report “stops short of

giving a conclusion drawn from this comparison.” Further, the chancellor held that the

expert’s “probable” finding was one-step above “inconclusive” according to a scale included

in the expert’s report. Therefore, we cannot conclude that the chancellor committed manifest



                                              10
error in finding that the expert’s “probable” conclusion did not meet the clear-and-convincing

evidence standard.

                                       CONCLUSION

¶22.   In summation, the chancellor did not commit manifest error in enforcing three

contracts for the sale of land and ordering specific performance. Although the authenticity

of the contracts was disputed, the chancellor did not err in admitting them into evidence and

proceeding with a trial to determine the authenticity of the signatures. Further, the chancellor,

after hearing the testimony and evidence from both parties, did not manifestly err in finding

that Warden had proven the validity of the contracts. Additionally, because Frisby asserted

a counterclaim for fraud, the chancellor did not err in requiring him to prove his case by clear

and convincing evidence. Moreover, the chancellor did not commit manifest error in finding

that Warden detrimentally relied on Frisby’s promise. Therefore, we affirm the chancellor’s

judgment requiring Frisby to specifically perform on the parties’ three contracts and ordering

Warden, based on amounts previously paid, to pay Frisby $11,300 as full and final payment

of purchase price of the property.

¶23.   AFFIRMED.

     LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WESTBROOKS AND TINDELL, JJ., CONCUR. WILSON, J., CONCURS IN PART
AND IN THE RESULT WITHOUT SEPARATE WRITTEN OPINION.




                                               11